Citation Nr: 1440991	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.

3.  Entitlement to an earlier effective date for the grant of service-connection for PTSD.



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and May 2011 rating decisions of the RO.

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.    

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

During an October 2013 VA examination, the examiner indicated that the Veteran was under the care of Ms. G. who he saw every 4 to 6 months for hourly counseling sessions.  Ms. G., a Licensed Psychological Associate, provided a July 2011 opinion regarding the severity of the Veteran's service-connected PTSD.  

However, the private treatment records from her office since that time are not of record.  As these treatment records are pertinent to the claim for a higher evaluation for PTSD, an attempt needs to be made to obtain them and associate them with the claims folder.  

Thus, the Board is required to remand the issue of an initial disability rating higher than 30 percent for the service-connected PTSD.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002).

The issue of entitlement to a TDIU rating is clearly dependent upon the issue of an initial disability rating higher than 30 percent for the service-connected PTSD, as the Veteran asserts that his ability to work is impaired by his service-connected PTSD.  

As the claims are found to be inextricably intertwined and as the PTSD claim is being remanded for further development, a Board decision on the TDIU issue at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
 
In October 2010, the Veteran filed a Notice of Disagreement (NOD) with a September 2010 rating decision that assigned an effective date of July 13, 2010, for the grant of service-connection for PTSD.  

Subsequently, the RO issued another rating decision in May 2011 that assigned an effective date of December 16, 2008, for the grant of service connection for PTSD.  

The Veteran filed another NOD regarding an earlier effective date for the service-connected PTSD in February 2012 on a VA Form 9.  

As a Statement of the Case (SOC) has not been issued for the earlier effective date claim, the Board is required to remand it.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take all indicated actions in order to ensure that all notification and development action required by 38 U.S.C.A. § 5102, 5103, and 5103A are fully met and satisfied with respect to the issue of entitlement to a TDIU rating due to the service-connected disability pursuant to 38 C.F.R. § 4.16(a) and (b).

The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AOJ also should take appropriate steps to contact the Veteran in order, with his assistance, to obtain copies of any outstanding records of medical treatment rendered by VA or private health care providers for his service-connected PTSD, including treatment records from Ms. G. The procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) should be followed.  

If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

The Veteran should be notified that he may submit medical evidence or treatment records in support of his claim.  

3.  The AOJ then should furnish the Veteran an SOC as to the issue of an earlier effective date for the grant of service-connection for PTSD.  In order to perfect an appeal of this claim, the Veteran must still timely file a Substantive Appeal.

4.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



